DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 02/24/2021 has been entered into this application. New claims 28-32 have been added.

Continued Examination under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/24/2021 has been entered. An action on the RCE follows.
Response to Arguments
4.	Applicant’s argument, filed on 02/24/2021, with respect to claims 10 and 21 have been fully considered and they are persuasive.

Allowable Subject Matter

5.	Claims 3, 10, 12-18, 20-21 and 28-32 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:
7.	As to Claims 10 and 21, the prior arts of record alone or in combination fails to teach or suggest the claimed “a second sample waveguide, integrated with the semiconductor substrate and coupled to the fourth port, to guide the second portion of the Raman pump beam and a second portion of the fluorescence away from the directional coupler, to excite the sample in optical communication with the second sample waveguide with the second portion of the Raman pump beam via evanescent coupling, to receive a second scattering signal that is propagating isotropically from the sample in response to the excitation, and to guide a first portion of the second scattering signal to the third port of the directional coupler and to guide a second portion of the second scattering signal away from the directional coupler, the directional coupler coupling part of the first portion of the second scattering signal out of the third port; and
an output waveguide, integrated with the semiconductor substrate and coupled to the fourth port of the directional coupler, to guide the part of the first scattering signal and the part of the second scattering signal to a detector”, along with all other limitations of claims 10 and 21. 
8.	Stievater (US 2017/010439 A1) teaches a photonic integrated circuit for Raman spectroscopy but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/JAMIL AHMED/Primary Examiner, Art Unit 2886